NELSON, District Judge,
thereupon said in substance that he had given the matter careful consideration in order to see if any valid defence existed against the government claim, since it appeared that the collector had in the final liquidation assessed a heavier duty on the merchandise imported than was imposed by the law properly construed. That the cases of Westray v. U. S., 18 Wall. [85 U. S.] 322. and U. S. v. Cousinery [Case No. 14,878], which both parties to this controversy conceded to be law, were to the effect that the decision of the collector was final where the appraiser and collector had made errors of judgment in determining the rate and amount of duties on imports, and where all the proceedings were regular in form; but that in this case there, were irregularities in the mode of procedure of those officers as well as ¡m error of judgment, yet that the provision of law making the decision of the collector final unless there be due protest, appeal, and bringing of suit, was intended to apply also to informalities and irregularities such as were here complained of: that it was *412the misfortune of the defendants that they had failed to avail themselves of the statute remedy thus provided, but that in this action they were without defence; and he instructed the jury to find for the United States in the whole amount claimed with interest.
[Upon a writ of error the circuit court affirmed the judgment. 9 Fed. 882.]
The jury returned a verdict for the plaintiff for $2,318.02.